DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 12/10/2020.  Claims 1-11 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 12/10/2020 has been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 12/10/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 3, 8, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The term “close” in Claim 3 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by a display of a value of the elevation margin that is close to a depiction of the corresponding reference point.  The claim limitation is being interpreted as displaying a value of the elevation margin.
6.	The term “immediately below” in Claim 8 is a relative term which renders the claim indefinite. The term “immediately below” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by immediately below a current elevation.  Further, it is unclear what distance/elevation is within the threshold of “immediately below” the current elevation. The claim limitation is being interpreted as below a current elevation.
7.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claim 11 is an independent claim written in dependent form.  The independent claim should be written with all the limitations of Claim 1.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawalkar (US 20160229554 A1) in view of Suiter (US 20140343765 A1).
12.	Regarding Claim 1, Kawalkar teaches a landing assistance system for an aircraft upon total failure of all engines of the aircraft, said system comprising a processing unit configured to (Kawalkar: [0001] and [0002] "The following disclosure relates generally to cockpit display systems and, more particularly, to cockpit display systems and methods for generating navigation displays including landing diversion symbology, which aids pilot decision-making [landing assistance for aircraft] under landing diversion conditions."  Also, "Factors that may warrant a landing diversion can include a change in the designated runway or airport due to, for example... a reduction in aircraft stopping performance due to an engine failure [total failure of engines of aircraft]..."): 
Acquire, from at least one information source on board the aircraft, at least one item of information relating to an operation of the engines of the aircraft (Kawalkar: [0023] "With continued reference to FIG. 1, the sources of ownship flight data 28 generate, measure, and/or provide different types of data [acquire information] related to the operational status of the ownship aircraft [operation of engines of aircraft], the environment in which the ownship aircraft is operating, flight parameters, and the like."); 
Determine, based on said at least one item of information relating to the operation of the engines of the aircraft… (Kawalkar: [0002] "Factors that may warrant a landing diversion can include a change in the designated runway or airport due to, for example... a reduction in aircraft stopping performance due to an engine failure [information relating to operation of engine, engine failure of aircraft]..."); 
And in an event of total failure of the engines of the aircraft: determine a current total energy of the aircraft, a current position of the aircraft and a current configuration of the aircraft; and determine a set of airports at which the aircraft could land from its current position, taking into account its current total energy and its current configuration, wherein the processing unit is furthermore configured to (Kawalkar: [0025] "The landing options available [determine set of airports where aircraft can land] to the aircraft can include the airport at which the aircraft is currently scheduled to land (referred to herein as the “designated airport”) and any diversion airports in range of the aircraft. Factors that can be considered by diversion assessment engine 44 during this assessment include, but are not limited to, current weather conditions, current runway conditions, aircraft's current energy state [determine current energy of aircraft], present aircraft position (“PPOS”) [current position], aircraft flight plan, drag component availability and deployment schemes [configuration], and automation and pilot's coordination possibilities."):
For each airport of said set of airports at which the aircraft could land, determine a runway on which the aircraft could land… taking into account its current total energy and its current configuration (Kawalkar: [0025] and [0026] "Furthermore, diversion assessment engine 44 can also consider the pilot workload and challenges encountered in stabilizing the aircraft for landing and safely stopping within available runway length [determine runway aircraft can land] in determining the particular landing feasibility category to which a landing option should be assigned."  Also, "As noted above, each landing option (e.g., the designated airport and the in-range diversion airports) can be assigned to a particular landing category based upon any number of criteria including current operating conditions [based on current configuration], runway conditions, and pilot/flight crew workload."); 
Determine a reference point ahead of each determined runway, this reference point corresponding to a deployment point for a landing gear and a point of changing from a smooth configuration of the aircraft to a non-smooth configuration, so as to allow the aircraft to land on the runway (Kawalkar: [0027] "For example, a landing option may be assigned to the HIGH FEASIBILITY [allow aircraft to land on the runway] landing category only when a predetermined threshold or buffer (e.g., 3 nautical miles) is exceeded between the point at which the aircraft is predicted to reach stabilization and the final landing gate [reference point ahead of runway]. Furthermore, a landing option is ideally assigned to the HIGH FEASIBLITY landing category when significant changes are not required in aircraft configuration [corresponding to landing gear/non-smooth configuration] or automation parameters (e.g., vertical speed) and/or when only traditional drag components (e.g., airbrakes and flaps) are required to dissipate the excess energy of the aircraft during the landing procedure.");
For each reference point, determine a total energy margin of the aircraft that the aircraft should dissipate in order to rejoin the reference point from its current position (Kawalkar: [0028] "Assignment to the MID FEASIBILITY landing category may be appropriate if significant energy dissipation is required [determine energy margin that aircraft should dissipate] to stabilize the aircraft at the final landing gate. In this case, it may be required to deploy landing gear (a non-conventional drag component) along with conventional drag components during the landing procedure."); 
And command a display, on a navigation screen of the aircraft, of a depiction of each of said determined runways… (Kawalkar: [0030] "After assigning each diversion airport to a landing feasibility category controller 14 can generate one or more navigation display on cockpit monitor(s) 18 [command a display on navigation screen] visually conveying to the pilot the available landing options [depiction of runways], the feasibility of the available landing options, and other information useful in assessing and executing a landing diversion.").  
Kawalkar fails to explicitly teach to determine, based on said at least one item of information relating to the operation of the engines of the aircraft, whether there is total failure of the engines of the aircraft; and for each airport of said set of airports at which the aircraft could land, determine… at least one possible landing direction of the aircraft on this runway, taking into account its current total energy and its current configuration; and command a display, on a navigation screen of the aircraft… of a depiction of the reference points associated with these runways and of a depiction of the total energy margin associated with each reference point.  
	However, in the same field of endeavor, Suiter teaches to determine, based on said at least one item of information relating to the operation of the engines of the aircraft, whether there is total failure of the engines of the aircraft (Suiter: [0045], [0059], and [0070] "In operation, the system continually processes dataset components in concert with dynamic data [based on information] relative to a particular point along the flight path, including: the aircraft's position, heading, and airspeed; its performance relative to benchmark values as determined by the aircraft's flight envelope and flight plan; and current cabin, flight, and engine conditions (including emergency states [determine failure of engines] that might require an unscheduled landing)."  Also, "Finally, if aircraft 200 is in an engine-out state (all engines have failed) [total engine failure], the system's land-immediately target radius 214 is narrower still."  Also, "For example, an embodiment of the present invention may identify a significant loss of airspeed inflight that may in turn indicate a partial or total failure of the propulsion system.");
For each airport of said set of airports at which the aircraft could land, determine… at least one possible landing direction of the aircraft on this runway, taking into account its current total energy and its current configuration (Suiter: [0058] and [0105] "FIG. 3 depicts aircraft 200 in an engine-out state, in need of immediate landing… Here the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216, and runway 208b is selected as the best available ALS despite its greater physical distance from aircraft 200's position. The system then plots paths along 202b, 202c [landing direction of runway] to opportunity gates 110b or 110c for landing at runway 208b."  Also, "An embodiment of the present invention monitors total energy and utilizes known total energy to ascertain available options by, for example, criticality and flight segment."  Note that Figure 3 displays a set of airports an aircraft can land (runways 208a and 208b).); 
And command a display, on a navigation screen of the aircraft… of a depiction of the reference points associated with these runways and of a depiction of the total energy margin associated with each reference point (Suiter: [0058] "FIG. 3 depicts aircraft 200 in an engine-out state, in need of immediate landing. Without allowing for wind, the system uses target radius 214 (reflecting an immediate need to land) [depiction of energy margin associated with reference point] in order to determine the best available ALS at runway 208a, here the site nearest aircraft 200's position. The system then plots emergency course 202a to opportunity gate 110a [depiction of reference points associated with runways] and landing on runway 208a.").  
Kawalkar and Suiter are considered to be analogous to the claim invention because they are in the same field of navigation and landing diversions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawalkar to incorporate the teachings of Suiter to determine a landing direction and considering the energy margin for reference points in the event of a total engine failure because it provides the benefit of increasing the pilot’s awareness in an emergency situation.
13.	Regarding Claim 2, Kawalkar and Suiter remains as applied above in Claim 1, and further, Suiter teaches the processing unit is configured so as to: determine whether the aircraft is able to land on one of said runways in two opposing directions of said runway; and if the aircraft is able to land on said runway in the two opposing directions, determine a reference point for each landing direction of the aircraft on this runway and command a display, on the navigation screen of the aircraft, of a depiction of the two reference points associated with this runway (Suiter: [0058] "The system then plots paths along 202b, 202c [aircraft is able to land in two opposing directions of runway] to opportunity gates 110b or 110c [reference point for each landing direction] for landing at runway 208b." Note that the two reference points 110b and 110c are depicted on the display in Figure 3.).  
14.	Regarding Claim 3, Kawalkar and Suiter remains as applied above in Claim 1, and further, Kawalkar teaches the processing unit is configured to determine said total energy margin of the aircraft as an elevation margin of the aircraft associated with each reference point and to command a display of a value of said elevation margin close to a depiction of the corresponding reference point (Kawalkar: [0023] and [0028] "Data provided by the sources of ownship flight data 28 may include, without limitation: airspeed data; groundspeed data; altitude data [elevation margin]; attitude data including pitch data and roll data... Cockpit display system 10 is suitably designed to process data obtained from the sources of ownship flight data 28 in the manner described in more detail herein. In particular, cockpit display system 10 can utilize flight status data of the ownship aircraft when rendering the navigation displays [display elevation margin] described below in conjunction with FIGS. 4-11."  Note that a skilled practitioner would recognize that the elevation/altitude is a well-known consideration for determining dissipation to display to the pilots.  Also, "Assignment to the MID FEASIBILITY landing category may be appropriate if significant energy dissipation is required [determine total energy margin of aircraft as elevation margin] to stabilize the aircraft at the final landing gate [associated with reference point]. In this case, it may be required to deploy landing gear (a non-conventional drag component) along with conventional drag components during the landing procedure." Note that a skilled practitioner would recognize that landing feasibility color codes would have a value associated with it in order to determine the color codes in Figure 2.).  
15.	Regarding Claim 4, Kawalkar and Suiter remains as applied above in Claim 1, and further, Kawalkar teaches said set of airports at which the aircraft could land from its current position… and the processing unit is configured to select these airports, from among all of the airports at which the aircraft could land from its current position, by selecting the airports having a longest of all of the runways of all of the airports (Kawalkar: [0030], [0033], and [0036] "After assigning each diversion airport to a landing feasibility category controller 14 can generate one or more navigation display on cockpit monitor(s) 18 visually conveying to the pilot the available landing options [select airports from its current position], the feasibility of the available landing options, and other information useful in assessing and executing a landing diversion."  Also, "As a second example, a second symbology and the abbreviated text “SHRW” can be produced adjacent those airports at which the feasibility category has been downgraded due to an insufficient usable runway length [select airport]."  Also, "The VNAV display is well-suited for visually conveying detailed information indicating the reasoning underlying the assignment of a selected diversion airport (and possibly the designated airport) to a particular landing feasibility category." Note that the airport landing feasibility is selected based on the length of the runway and longer runways have a higher landing feasibility.)
	Kawalkar fails to explicitly teach said set of airports at which the aircraft could land from its current position corresponds at most to a predetermined number of airports.
	However, in the same field of endeavor, Suiter teaches said set of airports at which the aircraft could land from its current position corresponds at most to a predetermined number of airports (Suiter: [0035] and [0092] "It is, of course, preferred to display only pertinent information when generating HNAV display 50 to reduce display clutter and to minimize the operational workload of the pilot and flight crew. Thus, in preferred embodiments, controller 14 (FIG. 1) is configured to suppress display of the diversion airport icons [predetermined number of airports] when it is determined that a diversion assessment need not be performed, as may be the case when the designated airport is assigned to the HIGH FEASIBILITY landing category."  Also, "FIG. 18 represents the datasets and components that inform the system's selection of best available alternative landing sites and corresponding emergency procedure sets: the aircraft's airspeed, location, condition and configuration... and factors influencing the selection of emergency courses and opportunity gates such as the length of runway, road or field required for landing...").
Kawalkar and Suiter are considered to be analogous to the claim invention because they are in the same field of navigation and landing diversions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawalkar to incorporate the teachings of Suiter to set the number of airports displayed when determining a diversion airport because it provides the benefit of an informative display screen without an overload of data, which can increase the awareness of the pilots.
16.	Regarding Claim 5, Kawalkar and Suiter remains as applied above in Claim 4, and further, Kawalkar teaches the processing unit is configured to select said airports by taking into account, for each airport under consideration, the runway having a greatest length (Kawalkar: [0033] and [0036] "As a second example, a second symbology and the abbreviated text “SHRW” can be produced adjacent those airports at which the feasibility category has been downgraded due to an insufficient usable runway length [select airport]."  Also, "The VNAV display is well-suited for visually conveying detailed information indicating the reasoning underlying the assignment of a selected diversion airport (and possibly the designated airport) to a particular landing feasibility category." Note that the airport landing feasibility is selected based on the length of the runway and longer runways have a higher landing feasibility.).  
17.	Regarding Claim 6, Kawalkar and Suiter remains as applied above in Claim 1, and further, Kawalkar teaches in order to command a display of the depiction of a runway on the navigation screen of the aircraft, the processing unit is configured to determine a length category of said runway and to 17PATENT APPLICATION6109.143983 command a display, on the navigation screen of the aircraft, of a runway symbol corresponding to this length category (Kawalkar: [0033] "In preferred embodiments, this additional information is presented on display 50 [display depiction of runway on navigation screen] for airports that are classified in the LOW FEASIBILITY (RED) category and, possibly, airports classified in the MID FEASIBILITY (AMBER) category… As a second example, a second symbology and the abbreviated text “SHRW” [runway symbol] can be produced adjacent those airports at which the feasibility category has been downgraded due to an insufficient usable runway length [determine length category of runway]. See the airport represented by diversion airport icon 58(f) in FIG. 4.").  
18.	Regarding Claim 7, Kawalkar and Suiter remains as applied above in Claim 1, and further, Suiter teaches the processing unit is furthermore configured to determine a limit of a maximum area outside of which the aircraft will descend below a predetermined flight level, taking into account the current position of the aircraft, the current energy of the aircraft and the current configuration of the aircraft, and to command a display of said limit on the navigation screen of the aircraft (Suiter: [0052], [0054], and [0059] "In-flight, the system may monitor dynamic values for any given point along the flight path, including: the aircraft's current position 510 [based on current position]; its airspeed [based on energy state (kinetic)], heading, and altitude above sea level [based on energy level (potential)]... flight controls and settings 514 [based on configuration]..."  Also, "In a presently preferred embodiment, the system may continually evaluate both dataset components and dynamic values to determine the best available ALS, or a weighted hierarchy of alternatives (if more than one exists). The system may consider additional sites suitable for a given aircraft (but more distant from the initial flight plan) if those sites fall within a predetermined range of the aircraft's current position [based on current position] (i.e., the target radius) or an emergency state is declared."  Also, “Finally, if aircraft 200 is in an engine-out state (all engines have failed), the system's land-immediately target radius 214 [maximum area aircraft will descend below flight level] is narrower still. Landing site 208i, situated inside target radius 214, may maintain priority as an ALS.” Note that in Figure 4A, the target radius is displayed on the navigation screen.).  
19.	Regarding Claim 8, Kawalkar and Suiter remains as applied above in Claim 7, and further, Suiter teaches the processing unit is configured to select said predetermined flight level by selecting, from among a set of predetermined flight levels, a flight level immediately below a current elevation of the aircraft (Suiter: [0012] "The present invention may ascertain over a series of data collection intervals the presence and scope of an unusual condition (correctable error or emergency), plan an emergency descent profile [select predetermined flight level below elevation of aircraft] to the safest (most preferred) available landing site, and suggest troubleshooting options as the emergency profile is accepted and executed.").  
20.	Regarding Claim 9, Kawalkar and Suiter remains as applied above in Claim 1, and further, Suiter teaches the processing unit is furthermore configured to determine a limit of a maximum area within which the aircraft could land by gliding, taking into account the current position of the aircraft, the current energy of the aircraft and the current configuration of the aircraft, and to command a display of said limit on the navigation screen of the aircraft (Suiter: [0011], [0052], and [0059] "For example, an ALS page on a well-known multifunction display (MFD) may indicate each ALS and graphically indicate the ability of the aircraft to reach each ALS. In addition, a graphical display of range data on the primary flight display may aid the pilot in decision-making. For example, a pilot may opt to select on (or off) a graphical range ring indicating an engine out best glide range."  Also, "In-flight, the system may monitor dynamic values for any given point along the flight path, including: the aircraft's current position 510 [based on current position]; its airspeed [based on energy state (kinetic)], heading, and altitude above sea level [based on energy level (potential)]... flight controls and settings 514 [based on configuration]..."  Also, "Finally, if aircraft 200 is in an engine-out state (all engines have failed), the system's land-immediately target radius 214 is narrower still. Landing site 208i, situated inside target radius 214 [determine maximum area within aircraft could land gliding], may maintain priority as an ALS.").  
21.	Regarding Claim 10, Kawalkar teaches a landing assistance method for an aircraft upon total failure of all engines of the aircraft, said method comprising the following steps implemented by a processing unit of a landing assistance system (Kawalkar: [0001] and [0002] "The following disclosure relates generally to cockpit display systems and, more particularly, to cockpit display systems and methods for generating navigation displays including landing diversion symbology, which aids pilot decision-making [landing assistance for aircraft] under landing diversion conditions."  Also, "Factors that may warrant a landing diversion can include a change in the designated runway or airport due to, for example... a reduction in aircraft stopping performance due to an engine failure [total failure of engines of aircraft]..."):
Acquiring, from at least one information source on board the aircraft, at least one item of information relating to an operation of the engines of the aircraft (Kawalkar: [0023] "With continued reference to FIG. 1, the sources of ownship flight data 28 generate, measure, and/or provide different types of data [acquire information] related to the operational status of the ownship aircraft [operation of engines of aircraft], the environment in which the ownship aircraft is operating, flight parameters, and the like.");
Determining, based on said at least one item of information relating to the operation of the engines of the aircraft… (Kawalkar: [0002] "Factors that may warrant a landing diversion can include a change in the designated runway or airport due to, for example... a reduction in aircraft stopping performance due to an engine failure [information relating to operation of engine, engine failure of aircraft]...");
And in an event of total failure of the engines of the aircraft: 18PATENT APPLICATION6109.143983determining a current total energy of the aircraft, a current position of the aircraft and a current configuration of the aircraft; and determining a set of airports at which the aircraft could land from the current position, taking into account the current total energy and the current configuration, wherein said method furthermore comprises the following steps implemented by the processing unit of the landing assistance system (Kawalkar: [0025] "The landing options available [determine set of airports where aircraft can land] to the aircraft can include the airport at which the aircraft is currently scheduled to land (referred to herein as the “designated airport”) and any diversion airports in range of the aircraft. Factors that can be considered by diversion assessment engine 44 during this assessment include, but are not limited to, current weather conditions, current runway conditions, aircraft's current energy state [determine current energy of aircraft], present aircraft position (“PPOS”) [current position], aircraft flight plan, drag component availability and deployment schemes [configuration], and automation and pilot's coordination possibilities."):
For each of said airports at which the aircraft could land, determining a runway on which the aircraft could land… taking into account the current total energy of the aircraft and the current configuration of the aircraft (Kawalkar: [0025] and [0026] "Furthermore, diversion assessment engine 44 can also consider the pilot workload and challenges encountered in stabilizing the aircraft for landing and safely stopping within available runway length [determine runway aircraft can land] in determining the particular landing feasibility category to which a landing option should be assigned."  Also, "As noted above, each landing option (e.g., the designated airport and the in-range diversion airports) can be assigned to a particular landing category based upon any number of criteria including current operating conditions [based on current configuration], runway conditions, and pilot/flight crew workload.");
Determining a reference point ahead of each determined runway, this reference point corresponding to a deployment point for a landing gear and a point of changing from a smooth configuration of the aircraft to a non-smooth configuration, to allow the aircraft to land on the runway (Kawalkar: [0027] "For example, a landing option may be assigned to the HIGH FEASIBILITY [allow aircraft to land on the runway] landing category only when a predetermined threshold or buffer (e.g., 3 nautical miles) is exceeded between the point at which the aircraft is predicted to reach stabilization and the final landing gate [reference point ahead of runway]. Furthermore, a landing option is ideally assigned to the HIGH FEASIBLITY landing category when significant changes are not required in aircraft configuration [corresponding to landing gear/non-smooth configuration] or automation parameters (e.g., vertical speed) and/or when only traditional drag components (e.g., airbrakes and flaps) are required to dissipate the excess energy of the aircraft during the landing procedure.");
For each reference point, determining a total energy margin of the aircraft that the aircraft should dissipate in order to rejoin the reference point from the current position (Kawalkar: [0028] "Assignment to the MID FEASIBILITY landing category may be appropriate if significant energy dissipation is required [determine energy margin that aircraft should dissipate] to stabilize the aircraft at the final landing gate. In this case, it may be required to deploy landing gear (a non-conventional drag component) along with conventional drag components during the landing procedure.");
And commanding a display, on a navigation screen of the aircraft, of a depiction of each of said determined runways… (Kawalkar: [0030] "After assigning each diversion airport to a landing feasibility category controller 14 can generate one or more navigation display on cockpit monitor(s) 18 [command a display on navigation screen] visually conveying to the pilot the available landing options [depiction of runways], the feasibility of the available landing options, and other information useful in assessing and executing a landing diversion.").
Kawalkar fails to explicitly teach determining, based on said at least one item of information relating to the operation of the engines of the aircraft, whether there is total failure of the engines of the aircraft; and for each of said airports at which the aircraft could land, determining… at least one possible landing direction of the aircraft on this runway, taking into account the current total energy of the aircraft and the current configuration of the aircraft; and commanding a display, on a navigation screen of the aircraft… a depiction of the reference points associated with these runways and of a depiction of the total energy margin associated with each reference point.  
However, in the same field of endeavor, Suiter teaches determining, based on said at least one item of information relating to the operation of the engines of the aircraft, whether there is total failure of the engines of the aircraft (Suiter: [0045], [0059], and [0070] "In operation, the system continually processes dataset components in concert with dynamic data [based on information] relative to a particular point along the flight path, including: the aircraft's position, heading, and airspeed; its performance relative to benchmark values as determined by the aircraft's flight envelope and flight plan; and current cabin, flight, and engine conditions (including emergency states [determine failure of engines] that might require an unscheduled landing)."  Also, "Finally, if aircraft 200 is in an engine-out state (all engines have failed) [total engine failure], the system's land-immediately target radius 214 is narrower still."  Also, "For example, an embodiment of the present invention may identify a significant loss of airspeed inflight that may in turn indicate a partial or total failure of the propulsion system.");
For each of said airports at which the aircraft could land, determining… at least one possible landing direction of the aircraft on this runway, taking into account the current total energy of the aircraft and the current configuration of the aircraft (Suiter: [0058] and [0105] "FIG. 3 depicts aircraft 200 in an engine-out state, in need of immediate landing… Here the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216, and runway 208b is selected as the best available ALS despite its greater physical distance from aircraft 200's position. The system then plots paths along 202b, 202c [landing direction of runway] to opportunity gates 110b or 110c for landing at runway 208b."  Also, "An embodiment of the present invention monitors total energy and utilizes known total energy to ascertain available options by, for example, criticality and flight segment."  Note that Figure 3 displays a set of airports an aircraft can land (runways 208a and 208b).);
And commanding a display, on a navigation screen of the aircraft… a depiction of the reference points associated with these runways and of a depiction of the total energy margin associated with each reference point  (Suiter: [0058] "FIG. 3 depicts aircraft 200 in an engine-out state, in need of immediate landing. Without allowing for wind, the system uses target radius 214 (reflecting an immediate need to land) [depiction of energy margin associated with reference point] in order to determine the best available ALS at runway 208a, here the site nearest aircraft 200's position. The system then plots emergency course 202a to opportunity gate 110a [depiction of reference points associated with runways] and landing on runway 208a.").  
Kawalkar and Suiter are considered to be analogous to the claim invention because they are in the same field of navigation and landing diversions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawalkar to incorporate the teachings of Suiter to determine a landing direction and considering the energy margin for reference points in the event of a total engine failure because it provides the benefit of increasing the pilot’s awareness in an emergency situation.
22.	Regarding Claim 11, Kawalkar and Suiter remains as applied above in Claim 1, and further, Kawalkar teaches an aircraft comprising a landing assistance system according to claim 1 (Kawalkar: [0005] "In a further embodiment, a cockpit display system is provided for deployment onboard an aircraft. The cockpit display system includes a cockpit monitor and a controller coupled to the cockpit display system. The controller is configured to assess the current feasibility of landing at a first landing option, such as a designated airport or a diversion airport, in range of the aircraft.").

Prior Art
23.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Glomski (US 20210088356 A1)
Kushwaha (US 20170162062 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663